Order granting motion of the Superintendent of Insurance of the State of New York, as conservator of the Union Indemnity Company, for an order authorizing and directing him to pay in full all wage claimants whose claims have been allowed in this proceeding pursuant to the provisions of section 419 of the Insurance Law of the State of New York, unanimously reversed, with twenty dollars costs and disbursements, and the motion denied. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.